UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): December 4, 2007 Diamond Jo, LLC Peninsula Gaming, LLC Peninsula Gaming Corp. (Exact name of registrant as specified in its charter) (Exact name of registrant as specified in its charter) (Exact name of registrant as specified in its charter) Delaware Delaware Delaware (State or other jurisdiction of incorporation or organization) (State or other jurisdiction of incorporation or organization) (State or other jurisdiction of incorporation or organization) 42-1483875 20-0800583 25-1902805 (I.R.S. Employer Identification No.) (I.R.S. Employer Identification No.) (I.R.S. Employer Identification No.) 3rd Street Ice Harbor P.O. Box 1750 Dubuque, Iowa 52001-1750 (Address of executive offices, including zip code) (563) 583-7005 (Registrant’s telephone number, including area code) This Current Report on Form 8-K contains forward-looking statements that are made pursuant to the Safe Harbor Provisions of the Private Securities Litigation Reform Act of 1995.Forward-looking statements involve a number of risks, uncertainties or other factors beyond the Company’s control, which may cause material differences in actual results, performance or other expectations.These factors include, but are not limited to general economic conditions, competition, risks associated with new ventures, government regulation, including, licensure requirements, legalization of gaming, availability of financing on commercially reasonable terms, changes in interest rates, future terrorist acts, and other factors detailed in the reports filed by the Company with the Securities and Exchange Commission.Readers are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the date thereof.The Company assumes no obligation to update such information. Item 8.01. Other Events. On December 4, 2007, Peninsula Gaming, LLC issued a press release which is attached hereto as Exhibit 99.1 and is incorporated herein by reference. The information in this Current Report on Form 8-K, is being furnished and shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934 (the “Exchange Act”) or otherwise subject to the liability of that Section, nor shall such information be deemed to be incorporated by reference in any registration statement or other document filed under the Securities Act of 1933 or the Exchange Act, except as otherwise stated in such filing. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. PENINSULA GAMING, LLC By: /s/ M. Brent Stevens Name: M. Brent Stevens Title: Chief Executive Officer DIAMOND JO, LLC By: /s/ M. Brent Stevens Name: M. Brent Stevens Title: Chief Executive Officer PENINSULA GAMING CORP. By: /s/ M. Brent Stevens Name: M. Brent Stevens Title: Chief Executive Officer Date: December 4, 2007 EXHIBIT INDEX Exhibit Number 99.1 — Press release, dated December 4, 2007, issued by Peninsula Gaming, LLC.
